DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01 June 2022 has been entered.

Response to Amendment
Applicant’s amendments filed 01 June 2022 with respect to the specification and drawings have been fully considered. Any specification or drawing objections not repeated herein are considered to be overcome by the amendments.
Applicant’s amendments filed 01 June 2022 with respect to the claims have been fully considered. Any claim objections, 35 U.S.C 112(a) rejections, and 35 U.S.C. 112(b) rejections not repeated herein are considered to be overcome by the amendments.
Response to Arguments
Applicant's arguments filed 01 June 2022 stating “The specification as filed indicates that usually, a control ring is positioned between a casing of a compressor and an outer cap and that the rotation of the control ring actuates the lever system that drives the discharge gates. (See page 1, lines 13-15). In addition, page 3, line 30 to page 4, line 10 describes that the ring is placed in the space surrounding the casing, the casing being placed in the inlet of the compressor. It should be clear that the control ring is located around the casing of the compressor. Figure 2 has been amended to illustrate such a casing, with reference numeral 100. In addition, Figure 1 illustrates discharge gates and a control ring suitable for use in the arrangement depicted in Figure 2” have been fully considered. The Office acknowledges the amendments to specification and drawings and deems that the previous corresponding objections and 112(a) rejections are overcome.
Applicant's arguments filed 01 June 2022 stating “Regarding the air conduit, also referred to as a ‘hot transit pipe’, it is described in the specification as filed that in the ring of the prior art, an aperture (Figure 1) is managed, for the passage of a pipe for the transit of hot air from the high pressure compressor to the separation spout upstream of the low pressure compressor in order to ensure defrosting. (Application as filed, page 4, lines 18-25). According to the clamed subject matter, such a pipe (air conduit) passes into the orifice of the central tubular sector (also referred to as second tubular sector) 13a. (Application as filed, e.g., page 5, line 23 to page 6, line 9). It should be clear from the specification and Figures that the air conduit passes through the casing and through the ring to allow the passage of air from the high compressor to a zone upstream of the low pressure compressor” have been fully considered. The Office respectfully notes that “air conduit” is claimed as being associated with “metal sectors”, not “central tubular sector”/”second tubular sector” (note: any disclosed “tubular sector” is part of “composite material sector” / sectors 12, not “metal sector” / sectors 11).
Applicant’s arguments filed 01 June 2022 addressing the previous prior art rejections in light of the claim amendments have been fully considered. The Office agrees that neither Leibach nor Rowe et al. disclose “the connectors each have an internal pattern forming a through recess to be engaged with an actuation system comprising a lever so as to drive the actuation system by a rotational movement of the control ring, the actuation system being able to slide transversally within the recess with respect to the control ring” (claims 1 and 15).
After further consideration, the Office withdraws the previous drawing objection and 112(a) rejection addressing “discharge orifices” - one having ordinary skill in the art would be able to immediately envisage “discharge orifices” that are blocked by the discharge gates 2a in the context of the invention.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “100”.  
The drawings are objected to for the following informalities:
-in Figure 2, “13a’’” (see below) should be changed to --13a--;
-in Figure 2, the dotted lines identified below and curved line identified below should be removed (note: these lines are considered to represent air conduit c - however, such an air conduit extends axially and, thus, would not be visible in the view of Figure 2; no further amendment is required to depict air conduit c).

    PNG
    media_image1.png
    268
    333
    media_image1.png
    Greyscale


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 3, 7, and 16 are objected to because of the following informalities:   
In claim 3, last line, “shaped section” should be deleted (since it is duplicative of “shaped section” in line 2).
In claim 7, lines 2-3, “air conduit” should be changed to --air supply pipe-- (to use the language of the specification).
In claim 16, 2nd to last line, “air conduit” (both instances) should be changed to --air supply pipe-- (to use the language of the specification).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in this Office action.
There are no limitations deemed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 7 and 16 are rejected under 35 U.S.C. 112(a) for failing the written description requirement (i.e., new matter scenario).

In claim 7, the limitation recited as “at least one of the metal sectors comprises an orifice positioned to be passed through by an air conduit of the turbine engine” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure (see pg.5:ll.22-26, and note that central tubular sector 13a is depicted and described as forming part of sectors 12) indicates that “an orifice” that is “passed through by an air conduit” is formed in “composite material sectors” / sectors 12, not “metal sectors” / sectors 11. Due to an analogous instance, this rejection also applies to claim 16.

Claim 13 is rejected under 35 U.S.C. 112(a) for failing the written description requirement.

In claim 13, the limitation recited as “one of the metal sectors is divided into first, second, and third tubular sectors, the second tubular sector being arranged between the first and third tubular sectors” was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that Applicant, at the time the application was filed, had possession of the claimed invention. The originally filed disclosure does not disclose that metal sectors have first, second, and third tubular sectors. Insofar as the instant “first tubular sector” and “second tubular sector” correspond with the disclosed tubular nozzles 16A,16b, it is noted that there is no indication of a “second tubular sector” therebetween (note: central portion 15 is not disclosed and/or depicted as tubular).  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-5, 7-10, and 12-18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

In claim 1, the limitation recited as “to be engaged with an actuation system comprising a lever so as to drive the actuation system by a rotational movement of the control ring, the actuation system being able to slide transversally within the recess with respect to the control ring” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the instant limitations amount to a positive limitation of “actuation system” (and elements associated therewith), which is disclosed as outside the scope of the invention characterized as “A control ring” depicted as ring 10 in Figure 2, thereby rending indefinite the scope of the instant claim. Due to dependency, this rejection also applies to claims 2-5, 7-10, 12-14, and 16-18. In order to overcome this rejection, the Office suggests either (1) deleting the aforementioned limitations or (2) changing “A control ring” (line 1) to --An assembly-- (and amending the dependent claims accordingly) and changing “to be engaged” (lines 7-8) to --that engages--.

Claim 14 lacks a claim number in the dependency recitation. In order to permit proper examination, this claim is considered as dependent upon claim 1.

In claim 15, the limitation recited as “to be engaged with an actuation system comprising a lever so as to drive the actuation system by a rotational movement of the control ring, the actuation system being able to slide transversally within the recess with respect to the control ring” renders the claim indefinite. According to MPEP 2173.04, a claim is indefinite when the boundaries of the protected subject matter are not clearly delineated and the scope is unclear. In this instance, the recitation “to be engaged with” is ambiguous as to whether the limitations that follow are positive limitations or merely referential and, thus, the scope / metes / bounds of the invention characterized as “An assembly” is unclear. In order to overcome this rejection, the Office suggests changing “to be engaged” to --that engages--.

Allowable Subject Matter
Claims 1-5, 8-10, 12, 14, 15, 17, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action. It is noted that deletion of the limitations that are the subject of the 35 U.S.C. 112(b) rejection of claim 1 set forth above will result in a new claim scope that could potentially be rejected over prior art.
Although claims 7, 13, and 16 are not rejected over prior art, indication of allowable subject matter therein is withheld in light of the 35 U.S.C. 112(a) rejections set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER RYAN LEGENDRE whose telephone number is (571)270-3364. The examiner can normally be reached on M-F: 9-5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg, can be reached at 571-272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER R LEGENDRE/Primary Examiner, Art Unit 3745